Citation Nr: 1133953	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  04-24 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety disorder, and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to March 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2002 rating decision by the Department of Veterans Affairs (VA) Atlanta, Georgia, Regional Office (RO), which declined the Veteran's application seeking to reopen her previously denied claim of entitlement to service connection for PTSD.  In an April 2007 decision, the Board reopened the Veteran's claim and remanded the underlying claim for service connection for additional development.

In May 2010, the Board denied the Veteran's claim for service connection for an acquired psychiatric disorder.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims.  Pursuant to a Joint Motion for Remand, a February 2011 Order of the Court vacated the decision and remanded the claim for readjudication in accordance with the Joint Motion.  

The Board recognizes that, while the Veteran originally filed separate claims for service connection for PTSD and depression, claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, those claims are most appropriately adjudicated as a single issue of entitlement to service connection for a psychiatric disability.

The appeal is REMANDED to the RO.  


REMAND

Additional development is needed prior to further disposition of the claim.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).

The Veteran contends that she is entitled to service connection for a psychiatric disorder.  She claims that she developed PTSD secondary to sexual harassment in service.  In a February 1996 statement, the Veteran described her in-service stressor as sexual harassment from her superior during the performance of her military duties as a clerk.  She stated that her supervisor made sexual advances to her, asked her to work weekends, and scheduled business trips, which she refused to attend.  On one occasion she went to a hotel room with her supervisor because she felt obliged to, and while they talked, he touched her breast and hugged her.  After that incident, the harassment continued until she was transferred to a different building.  She stated that while she did not report the incident, she told some acquaintances at the time about being harassed.

Service medical records show that in August 1984, the Veteran reported a nervous stomach and anxiety caused by her position.  The record also indicates that in 1984, the Veteran was transferred from an administrative clerk position to a position in the communications center, which is consistent with her report that she had requested a transfer due to sexual harassment by her supervisor.  The Veteran applied for Social Security Administration (SSA) benefits in 1993, and in 1995, the SSA diagnosed her with generalized anxiety disorder.  Post-service VA medical records dated from April 1996 to April 2004 show that the Veteran was variously diagnosed with PTSD and depression.  

It remains unclear whether the Veteran's acquired psychiatric disorder is related to her in-service report of a nervous stomach and anxiety or her reported in-service stressor of sexual assault or harassment.  Therefore, in order to make an accurate assessment of the Veteran's entitlement to service connection for her acquired psychiatric disorder, it is necessary to have a medical opinion based upon a thorough review of the record that determines whether the Veteran's acquired psychiatric disorder is related to her period of active service.  The Board notes that the examiner must consider lay statements regarding in-service occurrence of an injury and continuity of symptomatology since discharge from service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (finding an examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).  The Board thus finds that an examination and opinion addressing the etiology of the Veteran's acquired psychiatric disorder is necessary in order to fairly decide the merits of the Veteran's claim.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any current psychiatric disability.  A copy of the examination notification letter must be placed in the claims file.  The claims folder should be reviewed by the examiner and that review should be indicated in the examination report.  The examiner should specifically attempt to reconcile the opinion with all other pertinent evidence of record, including the Veteran's account of chronic psychiatric symptoms arising from her reported in-service stressor of  sexual assault or harassment, the August 1984 in-service report of a nervous stomach and anxiety, and the 1984 transfer of the Veteran from an administrative clerk position to a position in the communications center.  Additionally, the examiner should consider the Veteran's assertions regarding a continuity of psychiatric symptoms since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Any opinions expressed must be accompanied by a complete rationale.  The examiner's opinion should specifically address the following:

a.  Diagnose all current psychiatric disabilities.  Provide a full multi-axial diagnosis and specifically state whether or not each criterion for a diagnosis of PTSD is met pursuant to the Diagnostic and Statistic Manual of Mental Disorders, Fourth Edition (DSM-IV). 

b.  If a diagnosis of PTSD is warranted, specify the specific claimed in-service stressor or stressors upon which that diagnosis is based and state whether it is at least as likely as not (50 percent or more probability) that the diagnosis is related to the Veteran's period of active service. 

c.  If a diagnosis other than (or in addition to) PTSD is warranted, state whether it is at least as likely as not (50 percent or more probability) that any other currently diagnosed psychiatric disabilities, including depression and generalized anxiety disorder, were caused by the Veteran's period of active service, to include consideration of her report of a nervous stomach and anxiety, reported in-service stressor of sexual assault and harassment, and her transfer from an administrative clerk position to a position in the communications center. 
 
2.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran is hereby informed that failure to report for a scheduled examination or failure to cooperate with any requested development may result in the denial of the claim.  38 C.F.R. § 3.655 (2010).

The appellant has the right to submit additional evidence and argument on the matter the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

